Title: To George Washington from Moses Ashley, 17 September 1782
From: Ashley, Moses
To: Washington, George


                  
                     Sir
                     Dobbs-ferry Septr 17th 1782.
                  
                  Yesterday Capt. Lawrence of the Corps of sappers & miners, who is unwell at his fathers, in the vicinity of this post, waited on me and gave me the information which I have enclosed, respecting the conduct of a Mr Lott who came from New York by a flag previous to my taking the command here—I am informed likewise that he Mr Lott has left a large portmanteau about three miles from this, which is supposed to contain illicit goods, that has escaped the vigilance of the Officer who was sent to inspect his baggage, at the time of his landing; I have advised the informant to the civil authority, as supposing it beyond my command. Thinking it my duty to transmit information of the misconduct of such men, that measures may be taken accordingly—I have the honor to be your Excellencys most Obedt & very humle Servt
                  
                     M. Ashley
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Monday 10 OClock 16 September 1782
                        
                     
                     After the return of Mr Lott to my fathers, Saturday, by flagg from New York; I had occasion to Go from home, whereto I did not return untill this morning on my coming home I was acquainted by my Mother & Sister, that he Mr Lott had previous to the officer waiting on him to examine the Contents of his Baggage, Conceald in a Closet, in the Room in which he was, a Hand containing as she then thought some Illicit Goods.  after the officer sent by Major Furman had Compleated the search & Mr Lott delivd him some Letters, he took his leave, Mr Lott walked some distance—on which my Sisters propensity Led her to Examine the Contents of the Hand before my Mother, when they discovered the whole to be Letters seald—I thought it a duty Incumbent on me to acquaint you with the Circumstances as related to me, so that his Excellency might hear of his Conduct, particularly as I have the most direct accounts from the City of Mr Lott being very Intimate with Sir Guy Carleton—and a thought occurring that those Letters he Conceald were of such nature that he did not wish them to come under Head Quarters Examination.
                     
                        J. Lawrence
                     
                  
                  
               